Case 4:17-cv-06252-YGR Document 93-2 Filed 05/03/19 Page 1 of 10




        EXHIBIT 1
     Case 4:17-cv-06252-YGR Document 93-2 Filed 05/03/19 Page 2 of 10


1                  UNITED STATES DISTRICT COURT
2               NORTHERN DISTRICT OF CALIFORNIA
3                         OAKLAND DIVISION
4
5    JEFF YOUNG, on behalf of himself
     and all others similarly situated,
6
                Plaintiff,
7
          vs.                                            No. 4:17-CV-06252-YGR
8
     CREE, INC.,
9
                Defendant.
10
11
12   ____________________________________________________
13
14
15
16                   DEPOSITION of JESSE DAVID
17                    LOS ANGELES, CALIFORNIA
18                   WEDNESDAY, APRIL 17, 2019
19                             VOLUME 1
20
21
22
23   Reported by
     Daryl Baucum, RPR, CRR, RMR, CSR No. 10356
24   Job No. 3293340
25   PAGES 1 - 120

                                                                     Page 1

                              Veritext Legal Solutions
                                   866 299-5127
     Case 4:17-cv-06252-YGR Document 93-2 Filed 05/03/19 Page 3 of 10


1                  UNITED STATES DISTRICT COURT
2               NORTHERN DISTRICT OF CALIFORNIA
3                         OAKLAND DIVISION
4
5    JEFF YOUNG, on behalf of himself
     and all others similarly situated,
6
                Plaintiff,
7
          vs.                                            No. 4:17-CV-06252-YGR
8
     CREE, INC.,
9
                Defendant.
10
11
12   ____________________________________________________
13
14
15
16
17              DEPOSITION of JESSE DAVID, at 515 South
18        Flower Street, Suite 1000, Los Angeles,
19        California, beginning at 9:30 a.m., and ending
20        at 12:42 p.m., on Wednesday, April 17, 2019,
21        before Daryl Baucum, RPR, CRR, RMR,
22        CSR No. 10356.
23
24
25

                                                                     Page 2

                              Veritext Legal Solutions
                                   866 299-5127
     Case 4:17-cv-06252-YGR Document 93-2 Filed 05/03/19 Page 4 of 10


1    APPEARANCES OF COUNSEL:
2
3          FOR THE PLAINTIFF:
4
5                AUDET & PARTNERS
6                BY:    S. CLINTON WOODS, ATTORNEY AT LAW
7                711 Van Ness Avenue
8                Suite 500
9                San Francisco, California                 94102
10               415.568.2555
11               CWoods@AudetLaw.com
12
13
14         FOR CREE, INC.:
15
16               KATTEN, MUCHIN, ROSENMAN
17               BY:    STUART MATTHEW RICHTER, ATTORNEY AT LAW
18               2049 Century Park East
19               Suite 2600
20               Los Angeles, California                 90067
21               310.788.4400
22               Stuart.Richter@KattenLaw.com
23
24
25

                                                                   Page 3

                              Veritext Legal Solutions
                                   866 299-5127
     Case 4:17-cv-06252-YGR Document 93-2 Filed 05/03/19 Page 5 of 10


1                             I N D E X

2

3

4    WITNESS:   JESSE DAVID

5    EXAMINATION                                                   PAGE

6    BY:   MR. WOODS                                                    6

7

8

9

10   QUESTIONS WITNESS WAS INSTRUCTED NOT TO ANSWER:

11                              (NONE)

12

13

14

15   INFORMATION TO BE SUPPLIED:

16                              (NONE)

17

18

19

20

21

22

23

24

25

                                                                 Page 4

                              Veritext Legal Solutions
                                   866 299-5127
     Case 4:17-cv-06252-YGR Document 93-2 Filed 05/03/19 Page 6 of 10


1                       DEPOSITION EXHIBITS
2                            JESSE DAVID
3
4    NUMBER           DESCRIPTION                                  PAGE
5    Exhibit 1        Plaintiff Jeff Young's                             8
                      Notice of Deposition of
6                     Jesse David, PhD
7    Exhibit 2        IMSE pertServices                                 19
                      Invoice No. 36379
8                     Invoice Date: February 28, 2019
9    Exhibit 3        IMSE pertServices                                 19
                      Invoice No. 36578
10                    Invoice Date: March 28, 2019
11   Exhibit 4        Expert Report of Jesse                            34
                      David, PhD
12
     Exhibit 5        Expert Report of Stefan                           64
13                    Boedeker in Support of
                      Plaintiff's Motion for
14                    Class Certification
                      January 18, 2018
15
16
17
18
19
20
21
22
23
24
25

                                                                 Page 5

                              Veritext Legal Solutions
                                   866 299-5127
     Case 4:17-cv-06252-YGR Document 93-2 Filed 05/03/19 Page 7 of 10


1    LOS ANGELES, CALIFORNIA; WEDNESDAY, APRIL 17, 2019.
2                                9:30 A.M.
3
4                              JESSE DAVID,
5                 having been first duly sworn, was
6                 examined and testified as follows:
7
8                              EXAMINATION
9    BY MR. WOODS:
10         Q      Dr. David, I introduced myself off the
11   record.    My name is Clinton Woods.                I represent the
12   plaintiff and putative class in this matter.
13                Could you, please, state and spell your
14   name for the record.
15         A      Jesse David, J-E-S-S-E, D-A-V-I-D.
16         Q      And I also asked you off the record what
17   do you prefer being called, "Mr. David" or
18   "Dr. David," and you said "Dr. David" was fine.                    So
19   I will go with that.
20         A      Thank you for asking.              Most people don't.
21         Q      Dr. David, how many times have you been
22   deposed before?
23         A      About sixty or so.
24         Q      So you are relatively familiar with the
25   process?

                                                                 Page 6

                              Veritext Legal Solutions
                                   866 299-5127
     Case 4:17-cv-06252-YGR Document 93-2 Filed 05/03/19 Page 8 of 10


1    filed my report.        As to when each of the particular
2    documents arrived in my office or -- well, they were
3    all delivered electronically, but I don't recall
4    exactly, but it was over a period of several weeks
5    or months leading up to the filing of my report.
6          Q      You were provided the documents on a
7    rolling basis.       Is that fair to say?
8          A      They came in at -- different documents
9    came in at different times.               That is correct.
10         Q      And you don't have a specific recollection
11   of how many times a particular production of
12   documents was given to you?
13         A      It was multiple.           I don't recall exactly
14   how many separate E-mails or FTP's or whatever I
15   received.
16                MR. WOODS:       Is it a good time for a break?
17                MR. RICHTER:        Sure.
18                (Off the record.)
19   BY MR. WOODS:
20         Q      The documents that you list in your CV --
21   strike that -- in the appendix of materials
22   considered, and specifically with regard to the Cree
23   documents, did you -- you relied on those documents
24   in order to perform your conclusions listed in your
25   report, correct?

                                                               Page 87

                              Veritext Legal Solutions
                                   866 299-5127
     Case 4:17-cv-06252-YGR Document 93-2 Filed 05/03/19 Page 9 of 10


1          A      That is one source of information for my
2    conclusions, yes.
3          Q      Was it necessary for you to look at the
4    Cree documents in order to form the conclusions in
5    your report?
6          A      Some of the conclusions are based on
7    some of the documents.
8          Q      Right.
9                 So, for example, if you look at page 30
10   and 31, Section 8 of your report, you rely on
11   several Cree documents in order to form the
12   conclusions in that section, correct?
13         A      Yes.
14         Q      And it was necessary for you to look at
15   those documents in order to understand Cree's
16   business strategy; is that correct?
17         A      I don't know that it was necessary.               It
18   informed my understanding of Cree's business
19   strategy.     My discussion with Mr. Schwab also
20   informed that understanding.
21         Q      But you relied upon those documents in
22   order to form your conclusions about Cree's business
23   strategy, correct?
24         A      I did.
25         Q      So turning to your CV and your testimony

                                                               Page 88

                              Veritext Legal Solutions
                                   866 299-5127
     Case 4:17-cv-06252-YGR Document 93-2 Filed 05/03/19 Page 10 of 10


1                 I, DARYL BAUCUM, a Certified Shorthand
     Reporter of the State of California, do hereby
2    certify;
3                 That the foregoing proceedings were taken
4    before me at the time and place herein set forth,
5    at which time the witness named in the foregoing
6    proceeding was placed under oath; that a record
7    of the proceedings was made by me using machine
8    shorthand which was thereafter transcribed under my
9    direction; and that the foregoing pages contain a
10   full, true and accurate record of all proceedings
11   and testimony to the best of my skill and ability.
12                I further certify that I am neither
13   financially interested in the outcome nor a relative
14   or employee of any attorney or any party to this
15   action.
16                IN WITNESS WHEREOF, I have subscribed my
17   name this 24th day of April, 2019.
18
19
20
21
22
23
24               <%6568,Signature%>
                 DARYL BAUCUM, CSR No. 103561
25

                                                              Page 120

                              Veritext Legal Solutions
                                   866 299-5127
